Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on November 19, 2020.  Claims 2-27 have been canceled by the applicant.  Claims 1 and 28-46 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 28-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1 and 28-46 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of comparing determining a path between a location of the wearable external device and the location of the at least one medical device, and providing information turn-specific directions descriptive of the path as recited in independent claims.   
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is, a person could do this without electronics. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “receiving, via the one or more antennas, information descriptive of a location of at least one of the plurality of medical devices” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: (1) “processor(s)”; (2) “memory” and (3) “antenna” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 28-38 and 40-46, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of the claims as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Rejections - 35 USC § 112
Claims 1 and 28-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 1, the claim recites the phrase an “external device”. The clam states that the “external device” comprises a memory; one or more antennas; and one or more processors.  A review of the specification yields no clarification as to what an external device comprises.  One having ordinary skill in the art would recognize that these generic claim elements would be utilized by an extraordinarily large number of electronic devices but not all of those devices would be capable or fulfilling the claim limitations. Because of this, the claim is unduly broad, the amount of direction provided by the inventor is minimal and the quantity of experimentation needed to make or use the invention based on the content of the disclosure would be large. 

Claims 28-38 are rejected as being dependent on a rejected base claim.  

Regarding claim 39, the claim recites the phrase an “external device”. The clam states that the “external device” comprises a memory; one or more antennas; and one or more processors.  A review of the specification yields no clarification as to what an external device comprises.  One having ordinary skill in the art would recognize that these generic claim elements would be utilized by an extraordinarily large number of electronic devices but not all of those devices would be capable or fulfilling the claim limitations. Because of this, the claim is unduly broad, the amount of direction provided by the inventor is minimal and the quantity of experimentation needed to make or use the invention based on the content of the disclosure would be large. 

Claims 40-46 are rejected as being dependent on a rejected base claim.  



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 28-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the phrase an “external device”. The clam states that the “external device” comprises a memory; one or more antennas; and one or more processors.  A review of the specification yields no clarification as to what an external device comprises.  The claim also states “provide turn-specific directions descriptive of the path”.  The above claimed limitations alone would not be capable of providing turn-specific directions descriptive of the path.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 28, the claim recites the phrase “estimate the location of the external device”.  Claim 1, from which claim 28 depends states that turn-specific directions descriptive of the path is provided.  The examiner believes that could be impossible if the external device location is not definitively known and merely estimated.  In addition, the independent claim implies that the external device location is known.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 29-38 are rejected as being dependent on a rejected base claim.  

Regarding claim 39, the claim recites the phrase an “external device”. The clam states that the “external device” comprises a memory; one or more antennas; and one or more processors.  A review of the specification yields no clarification as to what an external device comprises.  The claim also states “provide turn-specific directions descriptive of the path”.  The above claimed limitations alone would not be capable of providing turn-specific directions descriptive of the path.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 40, the claim recites the phrase “estimate the location of the external device”.  Claim 1, from which claim 39 depends states that turn-specific directions descriptive of the path is provided.  The examiner believes that could be impossible if the external device location is not definitively known and merely estimated.  In addition, the independent claim implies that the external device location is known.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 41-46 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 28-31, 33, 39-40, 44 and 46 , as best understood by the examiner in view of the rejections above, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Medema et al., US 2003/0025602 A1.

Regarding claim 1, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device, the external device comprising: 
a memory; (Medema, see at least ¶ [0018] which states “The controller 17 includes a standard processor and associated memory (not shown) and is configured to communicate data between the medical device 12 and the wireless communication network 16.”)
one or more antennas; (Medema, see at least ¶ [0018] which states “The controller 17 includes a standard processor and associated memory (not shown) and is configured to communicate data between the medical device 12 and the wireless communication network 16.” and Fig. 1) and 
one or more processors coupled with the memory and the one or more antennas, the one or more processors being configured to receive, via the one or more antennas, (Medema, see at least ¶ [0018] which states “The controller 17 includes a standard processor and associated memory (not shown) and is configured to communicate data between the medical device 12 and the wireless communication network 16.” and Fig. 1)  information descriptive of a location of at least one medical device separate from the external device, (Medema, see at least ¶ [0021] which states “In block 32, the wireless ALI-capable system 10 identifies the location of the medical device 12.”)
determine a path between a location of the external device and the location of the at least one medical device, and provide turn-specific directions descriptive of the path. (Medema, see at least ¶ [0035] which states “Referring back to the block 36, additionally, the remote locating service 18 may transmit a request signal to the medical device 12 to perform various other functions. As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Regarding claim 28, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device, wherein the one or more processors are further configured to: receive, via the one or more antennas, location information from at least one location information source external to the external device; and estimate the location of the external device based on the received location information. (Medema, see at least ¶ [0035] which states “The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Regarding claim 29, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device, wherein the at least one location information source comprises one or more of a GPS source, cellular network source, satellite, WLAN access point, a Bluetooth source, or an RFID tag. (Medema, see at least ¶ [0019] which states “The wireless communication network 16 utilizes any one of a variety of wireless communication mediums and/or communication methods to transfer data. Examples include, but are not limited to, wireless telephony, including analog cellular, digital personal communication service (“PCS”), short message service (“SMS”), and wireless application protocol (“WAP”). Other suitable wireless communication mediums/methods include wireless digital data networks, such as 802.11 wireless LAN (“WLAN”), two-way paging networks, specialized mobile radio systems, infrared, and non-licensed ISM-service communication link, such as the Bluetooth protocol. Further wireless communication methods include Internet protocol (“IP”) addressing. Accordingly, the wireless data communicator 14 can be any device that communicates with the chosen wireless communication network 16 through a wireless channel 20. For example, the wireless data communicator 14 may be a cellular phone, pager, personal digital assistant, or PCS handset. The wireless communication network 16 may also include a network which is in part a wired network. For example, the wireless communication network 16 may include the standard Public Switched Telephone Network (PSTN) with which the wireless data communicator 14 interfaces. The wireless communication network 16 further communicates with the remote locating service 18 through a landline or wireless channel 22. In one embodiment where the wireless communication network 16 includes the PSTN, the remove locating service 18 may be wired to the PSTN. In another embodiment where the wireless communication network 16 is a cellular telephone system, the channels 20 and 22 may be standard cellular telephone connections interfaced with the transmitter/receiver modules 21 and 26, respectively, of the wireless data communicator 14 and the remote locating service 18.”)

Regarding claim 30, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device, wherein the one or more processors are further configured to transmit, via the one or more antennas, the estimated location of the external device to at least one server. (Medema, see at least ¶ [0035] which states “Referring back to the block 36, additionally, the remote locating service 18 may transmit a request signal to the medical device 12 to perform various other functions. As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Regarding claim 31, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device, wherein the external device further comprises a display and the one or more processors are configured to provide the turn-specific directions via the display. (Medema, see at least ¶ [0035 which states “As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners.”)

Regarding claim 33, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device, wherein the one or more processors are configured to provide the turn-specific directions as audible instructions. (Medema, see at least ¶ [0035 which states “As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners.”)

Regarding claim 39, Medema teaches a system for directing emergency personnel to at least one medical device, the system comprising: 
one or more servers having a location database that stores geographic location for a plurality of medical devices; (Medema, see at least ¶ [0020] which states “FIG. 2 is a flow diagram illustrative of the operation of the wireless ALI-capable system 10 according to one embodiment of the present invention. Referring to FIGS. 1 and 2, the wireless ALI-capable system 10 operates as follows. In block 30, a communication link is established between the medical device 12, specifically the wireless data communicator 14 of the medical device 12, and the remote locating service 18 over the wireless communication network 16. As indicated by the dashed lines in FIG. 1, the medical device 12 can be located at the user's (patient's) premises or at a field site, for example, a public gathering place where a portable medical device is deployed in case of emergency. The remote locating service 18 can be located at a central dispatch, i.e., a public safety answering point, which is a termination point of emergency calls (e.g., 911 calls in the United States). Alternatively, the remote locating service 18 can be located at an emergency medical care facility or any other remote site. The communication link may be initiated by the medical device 12, for example, by the user of the medical device 12 calling a number (perhaps an emergency call number) associated with the remote locating service 18 using the wireless data communicator 14. In other situations, the communication link may be initiated by the remote locating service 18”) and 
an external device separate from the plurality of medical devices, the external device comprising one or more antennas and one or more processors configured to receive, via the one or more antennas, information descriptive of a location of at least one of the plurality of medical devices, (Medema, see at least ¶ [0020] which states “The remote locating service 18 can be located at a central dispatch, i.e., a public safety answering point, which is a termination point of emergency calls (e.g., 911 calls in the United States). Alternatively, the remote locating service 18 can be located at an emergency medical care facility or any other remote site. The communication link may be initiated by the medical device 12, for example, by the user of the medical device 12 calling a number (perhaps an emergency call number) associated with the remote locating service 18 using the wireless data communicator 14. In other situations, the communication link may be initiated by the remote locating service 18”) determine a path between a location of the external device and the location of the at least one medical device, and provide turn-specific directions descriptive of the path. (Medema, see at least ¶ [0035] which states “Referring back to the block 36, additionally, the remote locating service 18 may transmit a request signal to the medical device 12 to perform various other functions. As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Regarding claim 40, Medema teaches a system for directing emergency personnel to at least one medical device, wherein the one or more processors are further configured to: receive, via the one or more antennas, location information from at least one location information source external to the external device; and estimate the location of the external device based on the received location information. (Medema, see at least ¶ [0035] which states “The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Regarding claim 44, Medema teaches a system for directing emergency personnel to at least one medical device, wherein the external device further comprises a display and the one or more processors are configured to provide the turn-specific directions via the display. (Medema, see at least ¶ [0035] which states “Referring back to the block 36, additionally, the remote locating service 18 may transmit a request signal to the medical device 12 to perform various other functions. As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)
	
Regarding claim 46, Medema teaches a system for directing emergency personnel to at least one medical device, wherein the one or more processors are configured to provide the turn-specific directions as audible instructions. (Medema, see at least ¶ [0035] which states “Referring back to the block 36, additionally, the remote locating service 18 may transmit a request signal to the medical device 12 to perform various other functions. As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32, 34-38, 41-43 and 45 , as best understood by the examiner in view of the rejections above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Medema et al., US 2003/0025602 A1.

Regarding claim 32, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device. Medema does not specifically teach the following.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention wherein an arrow is provided on the display to indicate at least one of the turn-specific directions. Medema does not specifically teach arrows in the displaying of directions.  However, Medema teaches “The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners.” (¶ [0035])  One having ordinary skill in the art  would recognize that arrows were routinely utilized in navigational displays at the time of the invention and therefore not of patentable distinction.  

Regarding claim 34, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device. Medema does not specifically teach the following.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention wherein the one or more processors are configured to transmit, via the one or more antennas, a notification to the medical device when the external device is within a threshold distance of the medical device. Medema teaches “The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners.” (¶ [0035])  One having ordinary skill in the art  would recognize that the location algorithm could have been programmed to determine a threshold distance as the location is known and therefore not of patentable distinction.  

Regarding claim 35, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device, wherein the notification received by the medical device causes the medical device to issue an audible sound so as to assist the emergency personnel to locate the medical device. (Medema, see at least ¶ [0035] which states “Referring back to the block 36, additionally, the remote locating service 18 may transmit a request signal to the medical device 12 to perform various other functions. As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Regarding claim 36, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device, wherein the audible sound is an alarm. (Medema, see at least ¶ [0035] which states “Referring back to the block 36, additionally, the remote locating service 18 may transmit a request signal to the medical device 12 to perform various other functions. As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Regarding claim 37, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device. Medema does not specifically teach the following.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention wherein the one or more processors are configured to determine a shortest path between the location of the external device and the location of the at least one medical device. Medema teaches “The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners.” (¶ [0035])  One having ordinary skill in the art  would recognize that the direction to the medical device could be determined according to distance as navigational instructions were routinely optimized by shortest distance at the time of the invention and not of patentable distinction.  

Regarding claim 38, Medema teaches an external device configured to direct emergency personnel to a medical device separate from the external device. Medema does not specifically teach the following.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention wherein the one or more processors are configured to determine the shortest path by analyzing map data stored in the memory of the external device. Medema teaches “The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners.” (¶ [0035])  One having ordinary skill in the art  would recognize that the direction to the medical device could be determined according to distance as navigational instructions were routinely optimized by shortest distance at the time of the invention and not of patentable distinction.  

Regarding claim 41, Medema teaches a system for directing emergency personnel to at least one medical device. Medema does not specifically teach the following.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention wherein the one or more processors of the external device are further configured to transmit, via the one or more antennas, a notification to a medical device of the plurality of medical devices when the external device is within a threshold distance of the medical device. Medema teaches “The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners.” (¶ [0035])  One having ordinary skill in the art  would recognize that the location algorithm could have been programmed to determine a threshold distance as the location is known and therefore not of patentable distinction.  

Regarding claim 42, Medema teaches a system for directing emergency personnel to at least one medical device, wherein the notification received by the medical device causes the medical device to issue an audible sound so as to assist the emergency personnel to locate the medical device.  (Medema, see at least ¶ [0035] which states “Referring back to the block 36, additionally, the remote locating service 18 may transmit a request signal to the medical device 12 to perform various other functions. As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Regarding claim 43, Medema teaches a system for directing emergency personnel to at least one medical device, wherein the audible sound is an alarm.  (Medema, see at least ¶ [0035] which states “Referring back to the block 36, additionally, the remote locating service 18 may transmit a request signal to the medical device 12 to perform various other functions. As one example, a request signal may include instructions directing the medical device 12 to perform functions to assist a person in the vicinity of the medical device 12 to easily locate the medical device 12. This feature will be advantageous, for example, in a case when an emergency response central dispatch has received an emergency call from a person not having a functional medical device and wishes to direct the person to the nearest medical device 12. In this case, the central dispatch preferably has recorded the locations of a plurality of medical devices 12 strategically placed within its jurisdiction. Upon receiving an emergency call from a person not having a medical device and establishing the caller's location, via the caller himself and/or via his ALI-capable phone, the central dispatch identifies and, using the remote locating service 18, calls the medical device 12 that is nearest to the caller's location to establish a communication link (block 30 of FIG. 2). The central dispatch then verifies the location of the medical device 12 (blocks 32 and 34), and instructs the emergency caller where to locate the medical device 12. The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners. Alternatively or additionally, when the phone number of the emergency caller is known, the central dispatch may send a request signal to the medical device 12 to directly call the emergency caller's phone to transmit location instructions of the medical device 12 (block 36). At the same time, the central dispatch may send a request signal to the medical device 12 to emit an audible location alert (block 36). The medical device 12 receives and processes this request signal, emitting an audible location alert via its user interface 25 (speaker) to assist the emergency caller in finding the medical device 12 (block 37).”)

Regarding claim 45, Medema teaches a system for directing emergency personnel to at least one medical device, wherein an arrow is provided on the display to indicate at least one of the turn-specific directions. Medema does not specifically teach arrows in the displaying of directions.  However, Medema teaches “The location instructions may be transmitted verbally, with text messaging, and/or with graphic messaging (mapping) in conventional manners.” (¶ [0035])  One having ordinary skill in the art  would recognize that arrows were routinely utilized in navigational displays at the time of the invention and therefore not of patentable distinction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668